Title: To George Washington from Arthur St. Clair, 8 January 1781
From: St. Clair, Arthur
To: Washington, George


                        
                            Sir
                            Morris Town Janry 8th 1781
                        
                        Your Excellency will have received an Account of the serious Nature of the Mutiny of the Pennsylvania Troops
                            and their apparent disposition to keep Post at Prince Town by the Marquis’s Letters and mine of Yesterday. Since which we
                            have no Account from them—but last Night a Person was sent to Us, charged with a Letter to their Leaders by Sir Henry
                            Clinton who with Genl Kyhausen, is upon Staaten-Island. The General Import is a Pardon of all past offences, immediate
                            Payment of all Arrears of Pay, Cloathing Provisions, Depreceation, due them by Congress without
                            any Expectation of military Service, unless voluntary, upon their returning to their Allegiance, and a proposal for them to
                            send Commissioners to treat at Amboy, where they would be met by Persons properly authorised and that Faith should be
                            pledged for the Performance of every thing there agreed on; and an Advice to post themselves behind  South River where
                            a Body of british Troops would be sent to protect them—We have farther learned that in Case they come into these
                            Propostions a Party is to be landed at Elizabeth Town & another at Amboy by way of Diversion—As we are totally
                            unacquainted with your Excellencys Intentions or what Measures you mean to take upon this Occasion, we are at a loss what
                            use to make of this Intelligence, but as the Person is acquainted with the Contents of the Letter, we have determined to
                            detain him untill Night, in the Hopes your Excellency may arrive and if not some Measures must be taken to send him back so
                            as to deceive Sir Henry, and this Morning I sent Orders to Genl Heard, who is at Brunswick to post Parties on all the
                            Roads leading to Prince Town to stop and carefully search every Person going in or coming out of Prince Town to prevent
                            any Intercourse betwixt that Place and the Ennemy, as Numbers are employed on the same  as the
                            Person who came to Us—If your Excellency is not coming this Way I beg I may be honoured with your Orders but it is my
                            Opinion that your Presence is very necessary here, and am with the greatest Respect Sir Your most obedient, humble Servant
                        
                            Ar. St Clair
                        
                    